Citation Nr: 1017522	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-01 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent prior to May 9, 2007, and greater than 50 percent 
thereafter, for posttraumatic stress disorder (PTSD) with 
major depressive disorder.

2.  Entitlement to a disability rating greater than 30 
percent for bilateral pes planus with plantar fasciitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1997 to December 
2004.

The matter of entitlement to a disability rating greater than 
30 percent prior to May 9, 2007, and to a disability rating 
greater than 50 percent thereafter, for PTSD with major 
depressive disorder comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2006 rating 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The matter of entitlement to a 
disability rating in excess of 30 percent for bilateral pes 
planus with plantar fasciitis comes before the Board on 
appeal from a June 2007 RO rating decision.  

Although the Veteran requested RO and Board hearings, he 
later cancelled the RO hearing in February 2008 and the Board 
hearing in June 2008.  See 38 C.F.R. § 20.704 (2009).

The issue of entitlement to a disability rating greater than 
30 percent for bilateral pes planus with plantar fasciitis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  From April 27, 2006 thru May 8, 2007, the Veteran's 
service-connected PTSD with major depressive disorder was 
productive of no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

2.  From May 9, 2007, the Veteran's service-connected PTSD 
with major depressive disorder is productive of a disability 
picture generally characterized by occupational and social 
impairment with reduced reliability and productivity, due to 
such symptoms as: flattened affect, sleep impairment, 
impairment of recent memory, suicidal thoughts, avoidance 
symptoms, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  The Veteran did not have inappropriate, 
obsessive, or ritualistic behavior.  

3.  The Veteran's PTSD with major depressive disorder has not 
been characterized generally by such symptoms as: obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene.


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
prior to May 9, 2007, and greater than 50 percent thereafter, 
for posttraumatic stress disorder (PTSD) with major 
depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in May 2006, VA notified the appellant of 
the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit medical evidence 
showing that his service-connected PTSD with major depressive 
disorder had worsened.  The Veteran also was informed of when 
and where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
does not support granting an increased rating for PTSD with 
major depressive disorder.  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in July 2008, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently 
reversed the Veterans Court's decision in Vazquez-Flores, 
finding that VA is not required to tailor § 5103(a) notice to 
individual Veterans or to notify them that they may present 
evidence showing the effect that worsening of a service-
connected disability has on their employment and daily life 
for proper claims adjudication.  For an increased rating 
claim, section § 5103(a) now requires that the Secretary 
notify claimants generally that, to substantiate a claim, 
they must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).  In this case, the Veteran 
received Vazquez-Flores notice in July 2008.

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that-except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim-(1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In light of the Supreme Court's recent decision in Sanders, 
the Board finds that any failure to satisfy the duty to 
notify is not prejudicial.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
May 2006 letter was issued to the appellant and his service 
representative prior to the rating decisions currently on 
appeal; thus, this notice was timely.  Because the 
appellant's claim is being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
appellant.  See Dingess, 19 Vet. App. at 473.  And any defect 
in the timing or content of the notice provided to the 
Veteran and his service representative has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended 
otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran has been provided with VA examinations in June 
2006, May 2007, and July 2009 which address the current 
nature and severity of his service-connected PTSD with major 
depressive disorder.  In a March 2010 statement, the Veteran 
contended that he should be provided another VA examination 
due to the fact that his most recent VA examination had 
occurred at the same facility where he worked.  The Board has 
reviewed all of the examination reports and the Veteran's 
contentions.  Following this review of the evidence, the 
Board finds that the examination reports are thorough and 
contain sufficient detail so that the evaluation of the 
Veteran's service-connected PTSD with major depressive 
disorder is a fully informed one.  Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.



Laws & Regulations

The Veteran contends that his service-connected PTSD with 
major depressive disorder is more disabling than currently 
evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
Court held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The Veteran's service-connected PTSD with major depressive 
disorder currently is evaluated as 30 percent disabling prior 
to May 9, 2007, and as 50 percent disabling thereafter, under 
38 C.F.R. § 4.130, DC 9411.  Under DC 9411, a 30 percent 
rating is assigned when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent disability rating is warranted if the Veteran 
experiences occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability rating is warranted if the Veteran 
experiences occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.

A 100 percent disability rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130, DC 9411 (2009).

The Board recognizes that the Court, in Mauerhan v. Principi, 
16 Vet. App. 436 (2002), stated that the symptoms listed in 
VA's general rating formula for mental disorders are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 
4.130 (2008).  According to the DSM-IV, a GAF score of 61-70 
indicates some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score of 
51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  A 
GAF score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 31-40 indicates some impairment in reality testing 
or communication (e.g. speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work).

Factual Background & Analysis

Increased Rating Prior to May 9, 2007

VA treatment records reflect the Veteran's ongoing complaints 
of and treatment for his mental disorder.  In May 2006, the 
Veteran reported that he was somewhat depressed, and 
requested that restart medication.  The Veteran denied 
homicidal and suicidal ideation.  The clinician described the 
Veteran as neatly dressed and well groomed, polite, 
cooperative, no abnormal movements notes, speech normal in 
rate and rhythm, affect reactive, mood depressed, no 
delusions noted, did not appear to be responding to internal 
stimuli, coherent, and goal directed.  In June 2006, the 
Veteran reported symptoms of isolation, avoidance, and 
(twice-weekly) nightmares.  In August 2006, the Veteran 
reported symptoms of mainly intrusive memories of combat 
events in Iraq, nightmares, and day-to-day triggers.  In 
December 2006, the Veteran attended a mental health treatment 
session with his (former) wife.  The Veteran's spouse 
described the Veteran's personality pre- and post-deployment.  
She stated that prior to the Veteran's time in Iraq, he was 
friendly, affectionate, and close.  Since the Veteran's 
return, she described him as aloof, not trusting others, 
staying close to home instead of going out, more irritable, 
experiencing disrupted sleep (with nightmares), sleeping with 
the lights on instead of off, and being much quieter and less 
interactive with her conversationally.  The clinician 
diagnosed the Veteran with PTSD, chronic, related to military 
service in Iraq.  In May 2007, the Veteran reported that his 
primary problems were depression and isolation.

The Veteran has submitted multiple statements regarding the 
symptomatology of his mental disorder, the severity of his 
disorder, and how the disabilities affect his activities of 
daily living and employment.  The Veteran's October 2006 
notice of disagreement stated that he believe the severity of 
his mental disorder warranted a rating in excess of 30 
percent.  The Veteran's former spouse and fellow employee 
also submitted statements regarding the Veteran's mental 
disorder.

The Veteran was afforded a VA examination in June 2006.  The 
Veteran reported that he had started retaking his medication 
approximately 1 week prior to the examination.  The Veteran 
denied any suicidal thoughts.  The Veteran reported that 
since March 2005 he was working 40 hours per week as a sales 
associate for a retail company, and denied any significant 
disciplinary or interpersonal problems on the job.  He 
reported that he had only used 2 days of sick leave since 
January 2006, one day due to a headache and another day to go 
to an appointment.  The Veteran reported being married for 11 
years, that his relationship has its ups and downs, that he 
feels close to his wife, but that he has discussed marital 
separation with his wife due to his increased seclusion.  The 
Veteran reported that he currently had no friends, and that 
he does not participate in any social activities.  He 
reported that he spends his free time watching the 
television, walking, jobbing, and reading.  The Veteran 
reported experiencing significant depression, and rated his 
current depression as a 7 or 8 on a scale of 1 to 10 (with 10 
being the most severe).  He reported difficulties with 
sleeping and a reduced energy level, as well as decreased 
motivation and concentration.  The examiner noted an 
observable psychomotor retardation and a restriction of 
affect.  The Veteran denied the presence of current suicidal 
or homicidal ideation, as well as auditory and visual 
hallucinations.  He also denied a history of previous manic 
behavior.  The Veteran's thought processes were linear and 
coherent, and there was no evidence that the Veteran was 
responding to internal stimuli.  The Veteran reported being 
able to independently complete all of his activities of daily 
living.  The examiner found the Veteran to be competent for 
VA purposes to manage his own finances.  The Veteran reported 
some intrusive thoughts and images related to his service 
that occur 2 to 3 times per week (that last only a few 
seconds), and nightmares approximately 2 times per week.  The 
Veteran endorsed some mild hypervigilance, but denied an 
exaggerated startle response.  The examiner stated that the 
Veteran had significant symptoms of depression, as well as 
some symptoms of anxiety, although his symptoms of depression 
appeared to dominate his chief complaint.  The examiner 
stated that the Veteran's current symptoms included: 
diminished interest and participation in significant 
activities, feelings of detachment and estrangement from 
others, an observable restricted range of affect, a sense of 
foreshortened future, difficulties falling and staying 
asleep, increased irritability, and difficulties with 
concentration.  The examiner found that the Veteran's 
depression had a mild to moderate impact on his social 
functioning.  The examiner diagnosed the Veteran with major 
depressive disorder, recurrent, severe, and assigned a GAF 
score of 60.  The examiner also ruled out anxiety disorder 
not otherwise specified (NOS).

The Board again recognizes that the Court in Mauerhan stated 
that the symptoms listed in VA's general rating formula for 
mental disorders is not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  The Court also indicated in Mauerhan 
that without those examples, differentiating a 30 percent 
evaluation from a 50 percent evaluation would be extremely 
ambiguous.  Id. at 442.  In light of Mauerhan, the Board 
observes that, during the June 2006 VA examination, the 
Veteran reported that he had been married for 11 years and 
that he felt close to his wife even though they had their ups 
and downs and had discussed separation.  In addition, the 
Veteran did not show occupational impairment as he denied any 
significant disciplinary or interpersonal problems on the 
job, and had only used 2 days of sick leave since January 
2006.  Also, the examiner found that the Veteran's depression 
had only a mild to moderate impact on his social functioning.  
The Board finds that the Veteran's overall PTSD and 
depression symptomatology during this period did not cause 
occupational and social impairment with reduced reliability 
and productivity.  In this regard, the Veteran did not show 
symptoms of circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; or difficulty in establishing and maintaining 
effective work relationships.  Such a finding is supported by 
and consistent with the GAF score of 60 assigned in June 
2006.  Such a score is indicative of some moderate symptoms 
or moderate difficulty in social or occupational functioning.  
The Board notes that a GAF score reflects merely an 
examiner's opinion of functioning levels and in essence 
represents an examiner's characterization of the level of 
disability that by regulation is not, alone, determinative of 
the appropriate disability rating.  See Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  It is noted that a disability 
rating depends on evaluation of all the evidence, and an 
examiner's classification of the level of a psychiatric 
impairment, by words or by a GAF score, is to be considered 
but is not determinative of the percentage disability rating 
to be assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).  
The Board finds that the Veteran's GAF score accurately 
reflected his PTSD symptoms during this period.  The Board 
concludes that the Veteran's impairment during this time 
period warranted a 30 percent rating for some social 
impairment.  Generally, the Veteran was functioning pretty 
well and was not occupationally impaired.  The Veteran's PTSD 
and depressive disorder symptomatology did not more nearly 
approximate the criteria for a higher rating.  In summary, 
the Board finds that the criteria for a 30 percent rating 
prior to May 9, 2007, for PTSD with major depressive disorder 
are not met.

In addition, staged ratings are not applicable for the period 
prior to May 9, 2007, since at no point did the Veteran's 
disability approximate the criteria for a disability rating 
greater than 30 percent.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Increased Rating On and After May 9, 2007

On May 9, 2007, the Veteran was afforded another VA 
examination.  During the examination, the Veteran reported 
being married and living with his wife.  The Veteran reported 
that he did not have much of a social life due to psychiatric 
concerns.  He reported enjoying working in the yard and 
gardening.  The Veteran denied a history of suicide attempts, 
a history of violence/assaultiveness, and issues with alcohol 
or other substance use.  He reported taking medication for 
his mental health disorder, as well as receiving counseling 
through VA once every three months.  The Veteran reported 
missing 3 weeks of work during the last 12 month period, and 
that he would call in sick from time to time due to feeling 
troubled or down; he also reported missing work the previous 
week.  The Veteran denied experiencing delusions, realized 
that he had a problem, and understood the outcome of his 
behavior.  He reported sleep impairment, getting 
approximately 3 to 6 hours of sleep per night.  The Veteran 
did not have inappropriate, obsessive, or ritualistic 
behavior.  He denied panic attacks and homicidal thoughts, 
but reported a presence of suicidal thoughts.  The Veteran 
reported that he did not do many activities of daily living 
because of disinterest, anxiety, apathy, and lethargy.  The 
Veteran's immediate and remote memory was normal, but his 
recent memory was mildly impaired.  The Veteran's appearance 
was described as clean, neatly groomed, and casually dressed; 
his speech was impoverished, soft or whispered, slow, and 
coherent.  The Veteran was cooperative, suspicious, guarded, 
and cautious toward the examiner.  The examiner found that 
the Veteran's mood was hopeless, depressed, and dysphoric.  
The Veteran's affect was flat, and he was retarded 
psychomotorically.  The Veteran was intact to person, time, 
and place.  The examiner diagnosed the Veteran with PTSD, 
chronic, moderate to severe (primary); and major depressive 
disorder, recurrent, moderate (secondary).  The examiner 
assigned the Veteran with a GAF score of 51.  The examiner 
found that the Veteran did not have total occupational and 
social impairment due to his mental disorder signs and 
symptoms, and that his mental disorder signs and symptoms did 
not result in deficiencies in judgment, thinking, family 
relations, work, mood, or school.  The examiner found that 
the Veteran's mental disorder symptoms did result in reduced 
reliability and productivity, given that he had difficulty at 
times going to work due to anhedonia and depression, he often 
slept separate from his wife, he often would not socialize, 
and his wife complained that he was distant.  

In August 2008, the Veteran stated that his mental disorder 
had increased in severity.  

Subsequently, the Veteran was afforded an additional VA 
examination in July 2009.  During the examination, the 
Veteran reported that he was divorced from his wife in 
February, and that he was married for 13 years.  He reported 
that his depression may have impacted his marriage.  The 
Veteran reported having a number of associated, but no one 
that he would call a true friend.  He reported going to 
church on Sundays and being very active in his religious 
study.  He reported that he was currently working on a 
theology degree (approximately 6 hours per week), and working 
at the VA full-time (40 hours per week) for the past 2 years, 
as well as part-time work (14 hours per week) at a retail 
company during the weekends.  The Veteran reported that he 
could not think of any problems on the job because of his 
PTSD, but did report that he missed about 2 days per month 
because he does not feel like going into work; the examiner 
noted that the missed work did not appear to be directly 
related to PTSD, but rather lack of motivation for going into 
work, which could be related to the depression.  The Veteran 
reported being able to complete normal activities of daily 
living without significant impairment, and also that he was 
fully independent.  He reported not having much leisure time, 
but spends it doing school work, watching television, or 
reading.  The examiner noted that when he asked the Veteran 
about mental and emotional problems, the Veteran was overly 
vague and would not give any specific information.  The 
examiner stated that the Veteran's responses suggested some 
problems with credibility.  The examiner stated that the 
Veteran was presented as an attractive, casually dressed, 
well groomed, and trim, and that he was verbal and cooperated 
with the examination superficially.  The Veteran's thought 
process was logical, coherent, and relevant.  The Veteran's 
affect was spontaneous with no overt signs of anxiety or 
depression.  The Veteran was well oriented to time, place, 
person, and situation, and his reasoning and judgment was 
fair.  The Veteran reported that his long-term memory was 
fair.  The Veteran reported psychological symptoms of: 
initial insomnia, some nightmares, headaches that seemed to 
be triggered by heat and dry air, irritability, constant low-
grade depressed mood, crying spells 4 or 5 times per month, 
anhedonia, feelings of guilt, and fatigue.  The Veteran 
denied any sort of psychotic symptoms or mania and any 
suicidal or homicidal ideation.  The examiner diagnosed the 
Veteran with undifferentiated somatoform disorder and 
depressive disorder NOS, and assigned a GAF score of 60.  The 
examiner stated that the results of the evaluation and review 
of the treatment records were more consistent with an actual 
improvement in the Veteran's functioning since his May 2007 
VA examination, but that socially the Veteran appeared to be 
functioning somewhat worse, given his failed marriage and 
difficulties establishing close relationships.  

VA treatment records reflect the Veteran's ongoing complaints 
of and treatment for his mental disorder.  In May 2008, a 
clinical psychologist stated that the Veteran's current 
anxiety/depression may be causing further impairment with 
regard to his cognitive functioning, although he currently 
appeared to be functioning satisfactorily (maintaining 
housing, two jobs, and makes appointments on time).  During 
an April 2009 mental health consultation, the Veteran stated 
"I'm fine," and reported that he was handling things 
without problems.  The Veteran reported symptoms of some 
intrusive memories, sleeping 2 to 4 hours, occasional 
nightmares, and some trouble with concentration.  The Veteran 
denied suicidal and homicidal ideation.  The Veteran reported 
taking medication 1 to 2 times per month.

The Board finds that the preponderance of the evidence also 
is against assigning a disability rating greater than 
50 percent effective May 9, 2007, for service-connected PTSD 
with major depressive disorder.  The Board finds that the 
severity of the Veteran's PTSD and depressive disorder from 
May 9, 2007 does not approximate the criteria for a 
disability rating greater than 50 percent.  The pertinent 
evidence of record concerning the severity of the Veteran's 
PTSD and depressive disorder from May 9, 2007 is the May 2007 
and July 2009 VA examinations.  After reviewing the 
evidentiary record in light of applicable law, the Board 
concludes that the preponderance of the evidence is against a 
finding of occupational and social impairment with 
deficiencies in most areas to warrant the next higher rating 
of 70 percent.  During the May 2007 VA examination, the 
examiner found that the Veteran's PTSD was moderate to severe 
and that his depression was moderate.  In addition, the 
examiner also found that the Veteran did not have total 
occupational and social impairment due to his mental disorder 
signs and symptoms, and that his mental disorder signs and 
symptoms did not result in deficiencies in judgment, 
thinking, family relations, work, mood, or school.  During 
the July 2009 examination, the examiner found that the 
Veteran's overall functioning had actually improved since the 
May 2007 VA examination, even though the Veteran appeared to 
be functioning somewhat worse socially.  Based on the 
Veteran's symptomatology at these examinations, the Board 
does not find persuasive evidence that the Veteran's 
disability picture more nearly approximated the criteria for 
a 70 percent rating, such as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting ability to function 
independently; spatial disorientation; or neglect of personal 
appearance and hygiene.

Again, in light of Mauerhan, the Board acknowledges that the 
May 2007 and July 2009 VA examination reports showed that the 
Veteran had moderate to severe and chronic PTSD and 
depression.  The Board notes, however, that there is no 
persuasive evidence of obsessional rituals which interfere 
with routine activities.  There is no showing that the 
Veteran's speech is intermittently illogical, obscure or 
irrelevant.  It does not appear that he suffers near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively.  
There also is no persuasive evidence of spatial 
disorientation or neglect of personal appearance and hygiene.  
Therefore, the Board finds that these symptoms are more 
consistent with the criteria for a 50 percent rating because 
they produced no more than occupational and social impairment 
with reduced reliability and productivity.  In July 2009, the 
Veteran reported being employed at two jobs and attending 
school.  In addition, the Veteran reported that he could not 
think of any problems on the job because of his PTSD and the 
examiner noted that the Veteran's missed work did not appear 
to be directly related to PTSD but could be related to his 
depression.

The Board recognizes that the Veteran's GAF scores of 51 
assigned during the May 2007 VA examination and a score of 60 
assigned during the July 2009 VA examination both indicated 
moderate symptoms.  Nevertheless, the Board notes that a GAF 
score reflects merely an examiner's opinion of functioning 
levels.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
see also 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).  The 
Board finds that the demonstrated symptomatology does not 
show persuasively that the regulatory criteria for a 
70 percent rating for PTSD have been met.  In other words, 
the criteria for a 50 percent rating appear to describe more 
accurately the Veteran's level of social impairment including 
disturbances in motivation and mood and difficulty in 
establishing social relationships.  Significantly, the 
evidence shows that the Veteran was able to keep his jobs, 
did not evidence severe obsessional rituals, and had 
associates.  Under the circumstances, the Board must conclude 
that the current degree of PTSD and depressive disorder 
impairment was contemplated adequately by the 50 percent 
rating from May 9, 2007.

In addition, staged ratings are not applicable for the period 
from May 9, 2007, since at no point did the Veteran's 
disability approximate the criteria for a disability rating 
greater than 50 percent.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Regarding employment, the Board observes that the Veteran is 
currently employed.  Therefore, in this case, the Board finds 
that the further consideration of the question of 
employability is not required.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009).

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected PTSD with 
major depressive disorder.  38 C.F.R. § 3.321 (2009); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting 
that the issue of an extraschedular rating is a component of 
a claim for an increased rating and referral for 
consideration must be addressed either when raised by the 
Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected PTSD with major depressive 
disorder are not inadequate in this case.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's service-connected PTSD with 
major depressive disorder.  This is especially true because 
the 50 percent rating currently assigned for the Veteran's 
headaches effective May 9, 2007, contemplates moderately 
severe psychiatric disability.  Moreover, the evidence does 
not demonstrate other related factors such as marked 
interference with employment and frequent hospitalization.  
It appears that the Veteran continued to be employed at a VA 
Medical Center, including throughout the pendency of this 
appeal.  He does not contend, nor does the evidence show, 
that his service-connected PTSD with major depressive 
disorder interfered with his current employment or required 
frequent hospitalization.  In light of the above, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating greater than 30 percent 
prior to May 9, 2007, and greater than 50 percent thereafter, 
for PTSD with major depressive disorder is denied.

REMAND

Te Veteran contends that the evaluation assigned his 
bilateral pes planus with plantar fasciitis does not 
accurately reflect the severity of his disorder.  The Board 
notes that the RO assigned a 30 percent disability rating 
(effective October 3, 2006) for the Veteran's bilateral pes 
planus with plantar fasciitis in a June 2007 rating decision.  
The Board finds that additional development is necessary 
prior to appellate review of this claim.

In April 2010, the Veteran's representative stated in the 
Appellant's Brief that the Veteran's bilateral foot 
disability had increased in severity, and requested that the 
Veteran be provided a new examination.  The Veteran last 
underwent a VA examination for his feet in January 2007.  
While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an indication of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).  Under the circumstances, the Board finds that 
scheduling the Veteran for another VA examination would be 
helpful in ascertaining the degree of impairment attributable 
to his service-connected bilateral pes planus with plantar 
fasciitis.

The RO/AMC also should attempt to obtain the Veteran's up-to-
date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service 
representative and ask them to identify 
all VA and non-VA clinicians who have 
treated him for bilateral pes planus with 
plantar fasciitis in recent years.  Obtain 
all VA treatment records that have not 
been obtained already.  Once signed 
releases are obtained from the Veteran, 
obtain any private treatment records that 
have not been obtained already.  A copy of 
any response(s), to include a negative 
reply and any records obtained, should be 
included in the claims file.  

2.  Then, schedule the Veteran for 
appropriate VA examination(s) to determine 
the current nature and severity of his 
service-connected bilateral pes planus 
with plantar fasciitis.  Based on a review 
of the claims file and physical 
examination of the Veteran, the 
examiner(s) should determine whether the 
Veteran's service-connected bilateral pes 
planus with plantar fasciitis is 
manifested by pronounced flatfoot with 
marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked 
inward displacement and severe spasm of 
the tendo Achillis on manipulation, not 
improved by orthopedic shoes or 
appliances.  

3.  Review the VA examination(s) after 
completion to ensure that all questions 
asked of the examiner(s) were answered to 
the extent possible.

4.  Thereafter, readjudicate the claim for 
a disability rating greater than 
30 percent for bilateral pes planus with 
plantar fasciitis.  If the benefits sought 
on appeal remain denied, the appellant and 
his service representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


